While I concur in the result of the foregoing opinion, I desire to make it clear that I do not pretend to have arrived at that result through the employment of any kind of intellectual process. In fact, I agree with substantially everything that is said in the opinion of the dissenting judges, but I feel compelled to follow the opinions of the supreme court of the United States in the Swing case and in the other so-called "freedom of speech" cases recently decided by that court.
In informal discussions provoked by those decisions, I have more than once heard it stoutly contended, and in some instances by lawyers of recognized ability and standing, that a judge of an inferior court may, and indeed should, follow his own conscience and understanding in matters of constitutional interpretation. This is not the first time in our history that this theory has been advanced. In 1832, Andrew Jackson, believing that a decision of the supreme court of the United States in the celebrated case of McCullough v. Maryland, and subsequent decisions relating to the bank of the United States, were wholly dictated by purely political considerations, sent a message to Congress containing the following pointed suggestion:
"Each public officer who takes an oath to support the Constitution swears that he will support it as he understands it and not as it is understood by others." 2 Richardson, Messages and Papers of the Presidents, 576. *Page 515 
The Dred Scott case, decided in 1857, was considered a purely political decision by a great section of the people of that time. Members of the clergy of such standing as Henry Ward Beecher and George Barrel Cheever denounced it from their pulpits and counseled public disobedience. Horace Greeley said, editorially in the New York Tribune, that the opinion deserved no more respect than if made by "a majority of those congregated in any Washington barroom." Yet, Beveridge (from whose seventh chapter of Volume 2, Abraham Lincoln, the material for this paragraph is taken) says that no lawyer "not in politics" took that position. It may be added that one lawyer of that time, who was very much in politics and who disagreed with every line of the Dred Scott
decision, said of the supreme court, in a speech delivered at Springfield, Illinois, on July 26, 1857:
"We think its decisions on constitutional questions, when fully settled, should control not only the particular cases decided, but the general policy of the country, subject to be disturbed only by amendments of the Constitution as provided in that instrument itself. More than this would be revolution. But we think the Dred Scott decision is erroneous. We know the court that made it has often overruled its own decisions, and we shall do what we can to have it overrule this." 2 Complete Works of Abraham Lincoln, Nicolay and Hay, 320.
The Jacksonian theory that every public officer may employ his own interpretation of the constitution in the discharge of his official duties, is clearly untenable. When applied to state judges, it is demonstrably so. At this term of court, in a case very similar to the case at bar, one of counsel, evidently sensing that the doctrine of the Swing case might prove unpalatable, forcefully reminded us that the constitution itself contains, in its sixth article, the following language: *Page 516 
"This constitution, and the laws of the United States which shall be made in pursuance thereof, and all treaties made, or which shall be made, under the authority of the United States, shall be the supreme law of the land; and the judges in everystate shall be bound thereby, anything in the constitution orlaws of any state to the contrary notwithstanding." (Italics mine.)
It may be urged that, while it is thus declared that the judges of every state shall be bound by the constitution of the United States, there is no express declaration or requirement that they shall be bound by interpretations placed upon it by the supreme court. But this must follow by unescapable implication, otherwise the constitution could not, in any true sense, be the "supreme law of the land." To be so, it must obviously be applied, not with one meaning in the state of New York, another and different meaning in the state of Illinois, and still another in the state of Washington, but with the same meaning in every state of the union. That it must necessarily have but one official interpreter arises out of the very nature and purpose of the constitutional federated system, just as the power of the courts to declare an act of Congress unconstitutional and void, although nowhere expressly granted, arises, by similar implication, out of the circumstances that only by assuming its intended existence can the purpose of the founding fathers, to establish a national government with strictly limited powers, be given rational meaning.
In one of its recent "freedom of speech" decisions, the supreme court of the United States included the following statement in its opinion:
"Here again, the state courts have not the last say. They must act in subordination to the duty of this Court to enforce constitutional liberties even when denied through spurious findings of fact in a state court." Milk Wagon Drivers Union v.Meadowmoor Dairies, 312 U.S. 287, 298, 61 S.Ct. 552. *Page 517 
While the implication that state courts have been guilty of, or are at least likely to resort to, the making of spurious findings of fact in order to deny constitutional liberties, may well be questioned (and even resented), the statement is otherwise unquestionably sound. In such matters as those involved in this case, the supreme court of the United States has "the last say."
The dissenting judges believe that, giving the opinion in theSwing case the fullest faith and credit, it does not necessitate the result at which the majority have arrived. I think that it does, and, therefore, I can see no escape from the disagreeable duty of voting to affirm the judgment of the lower court. Nor can I see any escape from the consequences suggested in the opinion of the dissenting judges, unless the court which rendered the opinion in the Swing case shall overrule it, or modify it, or declare that it has been completely misunderstood.